Citation Nr: 0013581	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-04 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the veteran's claim for 
service connection for hepatitis as not well grounded.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current hepatitis C and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for hepatitis 
C is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including cirrhosis of the liver, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

The Board has reviewed the veteran's service medical records 
and finds that such records are negative for hepatitis C or 
any other liver disorders.  There is also no evidence that 
the veteran was a healthcare worker in service.  The first 
post-service evidence of record of a liver disorder is an 
August 1989 medical record from Dr. Donald Brizendine, which 
contains a diagnosis of "alcoholic hepatitis resolved."  An 
unidentified private medical record from January 1994 
contains the first diagnosis of hepatitis C.  A January 1997 
VA treatment record indicates that, in reference to his 
hepatitis C, the veteran reported having tattoos done and 
seeing blood with his vaccinations during service.  A June 
1998 VA general medical examination report contains a 
diagnosis of a history of hepatitis B and C, with no 
information regarding etiology.  

In March 1999, the veteran underwent a VA liver examination 
with an examiner who had an opportunity to review the 
veteran's medical records.  The examination request also 
called the examiner's attention to the veteran's contentions 
that he had to clean up blood in service, that he received 
inoculations from air guns without disinfection in service, 
that he helped remove a bloody pilot from a downed aircraft 
in service, that he gave blood under unsanitary conditions in 
service, and that he got two tattoos in service.  This 
examiner noted that the veteran's hepatitis C was not 
directly related to his use of alcohol.  While the examiner 
indicated that "there is a history of intranasal drugs while 
in the service which has been associated with transmission of 
hepatitis C," the veteran's hepatitis C was "presumably 
acquired" through a blood transfusion following an 
automobile accident in the early 1970s.  The Board would 
point out that this accident, and the subsequent hospital 
treatment, is documented in private medical records dated in 
September 1974. 

In this case, there is no competent medical evidence of 
record of a nexus between the veteran's current hepatitis C 
and service.  The Board would point out that there is no 
evidence of record of any liver disabilities prior to 1989, 
approximately 16 years following the veteran's discharge from 
service.  Also, while the VA examiner who examined the 
veteran in March 1999 indicated that the use of intranasal 
drugs had been associated with the transmission of hepatitis 
C, this examiner found the likely cause of this disorder in 
the present case to be a post-service blood transfusion.  
Indeed, the only evidence of record suggesting a nexus 
between the veteran's current hepatitis C and service is the 
lay evidence of record, including the testimony from his May 
1998 VA hearing and his April 2000 VA Travel Board hearing.  
During these hearings, the veteran suggested several possible 
in-service incidents that might have led to his current 
hepatitis C, including sharing razors, getting tattoos, and 
sustaining insect bites.  

The Board does not question the sincerity of the veteran's 
arguments as to how he believes that he incurred hepatitis C.  
However, the veteran has not been shown to possess the 
medical expertise necessary to establish a nexus or link 
between a currently diagnosed disorder and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner 
and unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").  
Therefore, the lay contentions of record, alone, do not 
provide a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claim for service connection for 
hepatitis C, this claim must be denied as not well grounded.  
Since the veteran's claim for service connection is not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps v. 
Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim").

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for hepatitis C is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

